69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kim H. BARNES, Plaintiff-Appellant,v.Ronald H. BROWN, Secretary of Commerce, Defendant-Appellee.
No. 95-1928.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 17, 1995.Decided:  October 26, 1995.

Kim H. Barnes, Appellant Pro Se.  Dennis Edward Szybala, Assistant United States Attorney, Alexandria, VA, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order after a bench trial granting judgment to the Defendant in a Title VII discrimination case.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Barnes v. Brown, No. CA-94-609-A (E.D.Va. Mar. 1, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)